Citation Nr: 0330502	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  95-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for blackouts.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for pes planus, claimed 
as a chronic problem with the lower extremities.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a hydrocele of the 
right testicle.  

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a speech defect.

6.  Entitlement to service connection for diabetes mellitus.  



WITNESSES AT HEARINGS ON APPEAL

The veteran, his wife and son



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to October 
1983.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 RO rating decision, which 
denied service connection for an eye disability, a speech 
defect, diabetes mellitus, and which determined that new and 
material evidence had not been received to reopen claims of 
service connection for headaches and blackouts, chronic 
problems with the lower extremities, and a hydrocele of the 
right testicle.  

In May 1997, the veteran testified at a hearing in 
Washington, D.C., which was conducted by the undersigned 
Veterans Law Judge who has been designated to make the final 
disposition of this proceeding for VA.  

In October 1997, the Board remanded the case to the RO for 
additional development.    

Subsequently, in an April 2003 rating decision, the RO 
granted service connection for headaches and degenerative 
joint disease of both knees and ankles.  These issues were 
previously before the Board in October 1997, claimed as 
headaches and chronic problems with the lower extremities.  
However, in light of the RO's favorable decision, they are no 
longer for appellate consideration.  

The Board also notes that, in an April 2003 Supplemental 
Statement of the Case, the RO determined that new and 
material evidence had been received to reopen claims of 
service connection for blackouts, pes planus, and a hydrocele 
of the right testicle.  Notwithstanding the RO's 
determination, the Board must make an independent assessment 
as to whether new and material evidence sufficient to reopen 
the veteran's claims has been received under 38 U.S.C.A. 
§ 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

The Board, hereinbelow, undertakes to adjudicate that 
question of whether new and material evidence has been 
received, furnishing a complete explanation as to its reasons 
and bases for such a decision.  The Board also notes that the 
remaining issues of service connection for an eye disability, 
speech defect, and diabetes mellitus will be the subjects of 
the Remand that follows the decision.  

It is noted as well that in August 2003 the veteran's 
representative, AMVETS, revoked its power of attorney and 
declared that it would no longer represent the veteran in his 
appeal before the Board.  The veteran has not designated 
another representative, and as such he is not represented.  



FINDINGS OF FACT

1.  In a March 1986 decision, the Board denied the veteran's 
claims of service connection for pes planus and a hydrocele 
of the right testicle; the evidence received since the March 
1986 Board decision includes evidence that is not cumulative 
or redundant of evidence previously considered and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  

2.  In a December 1989 rating decision, the RO denied the 
veteran's claim of service connection for blackouts; the 
evidence received since the December 1989 RO decision 
includes evidence that is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claims of service connection for blackouts, pes planus and a 
hydrocele of the right testicle.  38 U.S.C.A. §§ 5108, 7104, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's claims to reopen, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claims to reopen.  However, nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  

Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claims to reopen, which were 
received before that date.  

As explained hereinbelow, the Board is of the opinion that 
new and material evidence has been presented to reopen the 
veteran's claims.  Therefore, no additional evidence or 
information is required to substantiate his application to 
reopen.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the present case, the veteran's claims of service 
connection for pes planus and hydrocele of the right testicle 
was denied by decision of the Board in March 1986, on the 
bases that a chronic hydrocele disability was not currently 
demonstrated and that pes planus was not aggravated during 
service.  A Board decision is final, with the exception that 
claims may later be reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  

The veteran's claim of service connection for blackouts was 
previously denied by the RO in December 1989, on the basis 
that an organic disability to account for blackouts was not 
shown by the evidence of record.  The veteran did not perfect 
an appeal with regard to this decision, and it is considered 
final, with the exception that the claim may be reopened if 
new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

The last final disallowance of the veteran's claims in this 
case is the March 1986 Board decision with respect to the 
claimed pes planus and hydrocele of the right testicle, and 
the December 1989 RO decision with respect to the claimed 
blackouts.  

As such, the Board will consider evidence submitted since 
these determinations in order to determine whether that 
evidence is new and material to reopen the veteran's service 
connection claims.  

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  


I.  Pes Planus and Hydrocele of the Right Testicle

When the Board denied the claims of service connection for 
pes planus and hydrocele of the right testicle in March 1986, 
it had considered the veteran's service medical records, 
which show Grade II pes planus on a June 1963 induction 
examination, receipt of arch supports in January 1967 due to 
continued symptoms of pes planus, subsequent complaints of 
foot pain and symptoms pertaining to pes planus, complaint of 
groin pain in May 1980 with an evaluation for right 
epididymitis, a report of third degree pes planus in April 
1983, and a normal examination of the lower extremities and 
urinary system in June 1983.  

The Board also considered a VA examination in April 1984, 
which showed diagnoses of bilateral pes planus and history of 
hydrocele of the right testicle; a June 1985 VA record, which 
showed an unremarkable genitourinary system; and the 
veteran's testimony from an April 1985 hearing at the RO.  

The evidence received since the March 1986 Board decision 
includes that of VA and private medical records, and 
testimony of the veteran.  A June 1994 VA outpatient record 
indicates that the veteran complained of pain in the right 
testes; the diagnosis was chronic epididymitis.  In an August 
1997 private report, Richard Young, M.D., noted the veteran's 
reports of foot pain and objectively found flat foot 
deformities.  In September 2000, the veteran underwent a VA 
genitourinary examination.  The veteran underwent a VA 
orthopedic examination in September 2000 and VA general 
medical examination in June 2001, on which he was diagnosed 
with bilateral pes planus, also confirmed by radiologic 
evidence.  

At hearings in June 1993 and May 1997, the veteran testified 
that he had flat feet coming into the service and that he was 
treated for his flat feet during service as they had 
worsened.  The veteran also testified that he underwent an 
operation (possibly hernia surgery) in service, which 
resulted in damage to a testicle; he said that he was still 
having aching and swelling in his testicle.  

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements and 
testimony of the veteran were not previously before the Board 
in March 1986.  

In regard to the evidence submitted since the March 1986 
Board decision, the Board finds that it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the August 1986 Board decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran currently 
has bilateral pes planus, which appears to have increased in 
severity during service, particularly if his testimony is 
presumed credible.  Moreover, presuming the credibility of 
the veteran's testimony, it appears that he has a current 
disability related to surgery on his right testicle during 
service.  

Thus, the Board finds that new and material evidence has been 
submitted since the March 1986 Board decision that denied 
service connection for pes planus and hydrocele of the right 
testicle, and that the claims are reopened.  


II.  Blackouts

When the RO denied the claim of service connection for 
blackouts in December 1989, it had considered the veteran's 
service medical records, which show that on a June 1983 
examination prior to retirement the veteran reported 
dizziness or fainting spells.  The RO also considered a VA 
record dated in 1989, indicating a complaint of syncopal 
episodes (the veteran reported having had "falling out" 
episodes since 1965).    

The evidence received since the December 1989 RO decision 
includes that of VA and private medical records, and 
testimony of the veteran.  

VA records show that in April 1990 the veteran was evaluated 
for syncopal episodes associated with blurred loss of vision 
and dizziness.  The veteran reported such symptoms since 
1965.  The diagnosis was syncopal episodes probably postural 
hypotension (doubt seizures).  Other VA records show 
complaints of intermittent blackouts.  In July 1990, the 
veteran was hospitalized at the Womack Army Community 
Hospital for post-concussive syndrome with headache and 
muscle tension.  In a May 1992 private statement, Richard 
Serano, M.D., opined that the veteran suffered from a cough 
syncope, intermixed with postural hypotension from blood 
pressure medications that might have been too potent in the 
past.  

At hearings in June 1993 and May 1997, the veteran described 
the onset of blackouts in 1965.  He said that his doctor had 
told him that they were probably caused by low blood pressure 
and otherwise from his sinus condition.  At his hearing and 
subsequently, the veteran submitted statements from 
individuals who served with him in the military and otherwise 
knew him, indicating that the veteran experienced blackouts 
and dizzy spells during service and ever since then. 

It is noted that for the purpose of establishing whether new 
and material evidence has been submitted, the credibility of 
the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holdings in Justus and Evans that the 
credibility of the evidence is to be presumed was not altered 
by the Federal Circuit decision in Hodge.  The statements and 
testimony of the veteran were not previously before the RO in 
December 1989.  

In regard to the evidence submitted since the December 1989 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the December 1989 RO decision, or cumulative or 
duplicative of the evidence previously of record.  Also, the 
additional medical evidence shows that the veteran has been 
diagnosed with syncopal episodes, which appear to have been 
chronic since his period of service.   

Furthermore, as the statements and testimony of the veteran 
are presumed credible, it appears that the veteran's current 
blackouts are attributable to service.  

Thus, the Board finds that new and material evidence has been 
submitted since the December 1989 RO decision that denied 
service connection for blackouts, and that the claim is 
reopened.  



ORDER

As new and material evidence has been received to reopen the 
claims of service connection for blackouts, pes planus and a 
hydrocele of the right testicle, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  




REMAND

In light of the decision hereinabove, the Board now 
undertakes to review the record on a de novo basis in regard 
to the issues of service connection for blackouts, pes 
planus, and a hydrocele of the right testicle.  The other 
issues remaining on appeal are entitlement to service 
connection for an eye disability, speech defect, and diabetes 
mellitus.  

As noted in the Board's August 1997 Remand, the veteran 
maintains that his blackouts and chronic lower extremity 
problems (i.e., pes planus) are due to injuries in service 
and that defective vision and a speech defect were due to 
service-connected disabilities.  He also asserts that he 
underwent surgery on his right testicle during service and 
that his diabetes mellitus had its onset in service.  

Pursuant to Remand directives, the veteran underwent VA 
examinations to determine the nature and likely etiology of 
all claimed disabilities (except for diabetes mellitus).  
However, the Board finds that, in some respects, the 
examiners did not furnish requested opinions regarding 
etiology.  

For example, there are no opinions as to whether or not any 
blackouts or acquired eye disability was otherwise due to or 
the result of a service-connected disability, and there are 
no clinical findings as to whether or not the veteran was 
even evaluated for his claimed speech defect.  

To the extent that these VA examinations were inadequate, the 
veteran must be afforded new examinations.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (wherein the Court concluded 
that a remand by the Board conferred on the claimant the 
right to compliance with the remand orders and that the Board 
erred when it failed to insure compliance with the dictates 
of an earlier Board remand).   

It is also the Board's judgment that the veteran should be 
afforded a VA examination to determine the likely etiology of 
his diabetes mellitus.  A review of the medical record 
indicates that the veteran has a current diagnosis of 
diabetes mellitus (type II), but that he has not been 
afforded a VA examination to assess the etiological 
development of the disability.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claims) and 
to assist him to obtain evidence for his claims.  

A preliminary review of the record on appeal shows that, 
although the RO sent the veteran a letter in May 2002 
referencing the VCAA, it has not fully apprised him of the 
redefined obligations of the VA as contained in the VCAA.      

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was required to 
establish entitlement to the claimed benefits.  The RO must 
also ensure that the veteran has been notified of what 
information or evidence was needed from him and what the VA 
has done and will do to assist him in substantiating his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claims 
of service connection for blackouts, pes 
planus (claimed as a chronic problem with 
the lower extremities), hydrocele of the 
right testicle, eye disability, speech 
defect, and diabetes mellitus.  All VCAA 
notice obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.

2.  The RO should arrange for the veteran 
to undergo a VA ophthalmologic examination 
to determine the nature and likely 
etiology of his eye pathology, a special 
VA examination to determine the nature and 
likely etiology of his claimed speech 
defect and blackouts, and a VA examination 
to determine the nature and likely 
etiology of his diabetes mellitus.  All 
indicated testing in this regard should be 
accomplished.  The claims file should be 
made available to the examiners for 
review.  Detailed findings should be 
reported in connection with the 
evaluations.  

The eye examiner should furnish an opinion 
as to the degree that any acquired eye 
disability was the result of a service-
connected disability.  The examiner 
evaluating speech and blackouts should 
furnish an opinion as to the medical 
probability that any demonstrated speech 
defects or blackouts are due to a service-
connected disability.  The examiner 
evaluating diabetes mellitus should 
furnish an opinion as to the medical 
probability that the diabetes is 
etiologically related to the veteran's 
period of service from June 1963 to 
October 1983.  

3.  After completion of the foregoing, the 
RO should readjudicate the veteran's 
claims of service connection for 
blackouts, pes planus (claimed as a 
chronic problem with the lower 
extremities), hydrocele of the right 
testicle, eye disability, speech defect, 
and diabetes mellitus.  If the decision 
remains adverse to the veteran, the RO 
should provide him with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition.  The veteran has the right to submit 
additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



